Citation Nr: 0921685	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  03-34 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of surgery for a herniated nucleus pulposus at L-5.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and M. R. 


ATTORNEY FOR THE BOARD

J. Horrigan

INTRODUCTION

The Veteran, who is the appellant served on active duty from 
May 1966 to April 1968 and from July 1973 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of a Department 
of Veterans Affairs (VA) Regional Office. 

In June 2007, the Board vacated its initial decision on the 
claim because the Veteran had not been afforded a hearing 
that he had requested.

In June 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge. A copy of the hearing is in 
the record.

In July 2008, the Board remanded the claim for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998). 


FINDINGS OF FACT

1. Excluding neurological manifestations under the revised 
Diagnostic Code 5293, effective September 23, 2002, and 
before the revised criteria, effective September 26, 2003, 
and before June 18, 2008, the residuals of surgery for a 
herniated nucleus pulposus, L-5, were manifested by no more 
than moderate limitation of motion and no more than moderate 
recurring attacks of sciatic neuropathy without: severe 
recurring attacks of sciatic neuropathy with intermittent 
relief; or incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.

2. Under the revised Diagnostic Code 5293, effective 
September 23, 2002, and before the revised criteria, 
effective September 26, 2003, from September 23, 2002 to 
September 25, 2003, the residuals of surgery for a herniated 
nucleus pulposus, L-5, were manifested by mild sciatic 
neuropathy. 

3. Excluding neurological manifestations, from June 18, 2008, 
the residuals of surgery for a herniated nucleus pulposus, 
L-5, are manifested by forward flexion of 30 degrees or less 
without: unfavorable ankylosis or incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.


CONCLUSIONS OF LAW

1. Excluding neurological manifestations under the revised 
Diagnostic Code 5293, effective September 23, 2002, and 
before the revised criteria, effective September 26, 2003, 
and before June 18, 2008, the criteria for a rating higher 
than 20 percent for residuals of surgery for a herniated 
nucleus pulposus, L-5, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40. 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect September 23, 2002); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine or the 
Formula for Rating Intervertebral Disc Syndrome and 
Diagnostic Code and 5243 (as in effect since September 26, 
2003).  

2. Under the revised Diagnostic Code 5293, effective 
September 23, 2002, and before the revised criteria, 
effective September 26, 2003, from September 23, 2002 to 
September 25, 2003, the criteria for a separate 10 percent 
for chronic neurological manifestations have been met.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect September 
23, 2002, and before the revised criteria, effective 
September 26, 2003), 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009); 38 C.F.R. § 3.114(a)(1). 

3. Excluding neurological manifestations, since June 18, 
2008, the criteria for a 40 percent rating for residuals of 
surgery for a herniated nucleus pulposus, L-5, have been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40. 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293.



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2003, in May 2003, and in May 
2008.  

The VCAA notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had increased in severity and the effect that 
worsening had on employment and daily life.  The Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any 
nonfederal records on his behalf.  

The notice included the provisions for the effective date of 
a claim and for the degree of disability assignable, as well 
as the Diagnostic Codes under which the Veteran is rated. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in March 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim. The VA has obtained VA records and 
private medical records and has afforded the Veteran several 
examinations, which are adequate for rating the disability. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

VA Examination in February 2003 

On VA examination in February 2003, the Veteran complained of 
constant mild low back pain with frequent numbness in the 
lateral aspect of the right leg and foot.  It was noted that 
the Veteran missed work about 2 days a month due to pain.  

On evaluation, the Veteran walked with a normal gait and he 
could get on and off the examination table and in and out of 
a chair without difficulty, but getting up from lying down 
the Veteran had to roll on his side.  The straight leg 
raising produced pain at about 60 degrees, but was negative 
for paresthesia.  There was no weakness.  

There was a decrease in sharp versus dull sensation in the 
lateral right foot and leg.  Ankle strength was normal. The 
deep tendon reflexes were 1+.  Lumbar flexion was to 60 
degrees, extension was to 15 degrees, lateral flexion was 15 
degrees on the right and 20 degrees on the left.  

X-rays revealed no evidence of fracture, subluxation, or 
dislocation; the spinal alignment was within normal limits.  
The diagnosis was low back pain occasionally radiating to the 
right leg with tingling in the right foot.

VA Examination in May 2004

On VA examination in May 2004, the Veteran complained of 
constant daily pain radiating into the right lower extremity 
with numbness in the right foot.  He stated that he was 
unable to have intimacy.  It was noted that there were no 
episodes of bed rest prescribed by a physician.  The Veteran 
stated that due to pain he was unable to push a lawn mower or 
stand or sit for longer than 30 minutes or walk more than 100 
yards.  

The Veteran stated that he had no specific job restrictions, 
except, for example, he was unable to lift a heavy book from 
the floor.  He described flares of pain four to five times a 
month, lasting a day, during which he was able to sit and 
work with minimal additional activities.  

On evaluation, the Veteran walked without a limp and he moved 
without difficulty although there were visible sings of pain 
when he got off the examination table. There was no spasm.  
Lumbar flexion was to 55 degrees, extension was to 25 
degrees, lateral flexion was 10 degrees on the right and 20 
degrees on the left, and rotation was 20 degrees on the right 
and 6 degrees on the left.  The ranges of motion were 
accompanied by pain.  There was no diminution with repetitive 
testing or other functional loss.  The straight leg raising 
was positive on the right and was positive on the left with 
contralateral straight leg raising.  Motor strength was 5/5 
on the lower extremities and deep tendon reflexes were 1+ 
bilaterally at the knees and ankles.  

Sensation was normal throughout the lower extremities, except 
there was decreased sensation in the right foot and ankle.  
X-rays and an MRI confirmed degenerative disc disease and 
intervertebral disc syndrome.  There were no additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use. 

While on appeal in a rating decision in June 2004, the RO 
granted secondary service connection for right, L-4, 
radiculopathy, and assigned a separate 10 percent rating.  
The effective date for both service connection and the 
separate 10 percent rating was September 26, 2003.  The 
Veteran did not initiate an appeal of the effective date for 
either service connection or the separate 10 percent rating.

VA Examination in November 2005

On VA examination in November 2005, the Veteran complained of 
almost constant low back pain which was worse in bed and with 
prolonged sitting.  He stated that he had had no 
incapacitating episodes.  It was noted that daily and 
occupational activities were not impaired, although the pain 
was worse with strenuous activity. 

On evaluation, the Veteran's posture and gait were normal.  
The curvature of the spine was normal.  There was no 
tenderness or palpable spasm.  Lumbar flexion was to 60 
degrees, extension was to 20 degrees, lateral flexion was 15 
degrees on the right and 30 degrees on the left, and rotation 
was 30 degrees on the right and 30 degrees on the left.  

The extremes of the ranges of motion were accompanied by 
pain.  The deep tendon reflexes were 1+ at the knees and 
ankles.  The lower extremity strength and sensory responses 
were normal.  The straight leg testing was fully negative in 
the sitting position while it was negative on the left in the 
supine position.  On the right, there was pain at 60 degrees.  
There were no additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use. 
After electrodiagnostic testing, the impression was currently 
normal examination of the lumbar spine with minimal range of 
motion impairment.  

Testimony 

On June 18, 2008, the Veteran testified that he avoided 
stairs and he took an elevator at work and that he had 
difficulty bending over, having to rest his hands on his 
knees.  He stated that at work he can not sit for longer than 
20 or 30 minutes because of pain. 

VA Examination in November 2008

On VA examination in November 2008, the examiner noted that a 
recent MRI revealed scar tissue, but not a reherniation.  The 
Veteran complained of constant pain, radiating into the right 
lower extremity. There was no physician-directed period of 
bed rest over the last year.  

The Veteran stated that he was unable to squat, bend, climb 
stairs, walk more than 100 yards, sit or stand for more than 
one hour, or have intimacy. 

On evaluation, the Veteran walked without a limp. The spine 
was flat with no spasm or tenderness to palpation.  Lumbar 
flexion was to 45 degrees, but diminished to 35 degrees with 
repetitive testing, extension was to 15, degrees, lateral 
flexion was 15 degrees on the right and 15 degrees on the 
left, and rotation was 20 degrees on the right and 25 degrees 
on the left.  The ranges of motion were accompanied by pain.  

The straight leg raising was positive.  There was 2+ deep 
tendon reflex in the left knee and absent reflex in the right 
knee.  Motor strength was 5-/5 in the right lower extremity 
and 5/5 in the left.  There were no additional limitations by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use. 



Rating Principles 

The Veteran filed his current claim for increase in January 
2003.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The normal findings for range of motion of the lumbar spine 
are flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, to 30 degrees, and rotation, right 
and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The 
combined normal range of motion of the lumbar spine is 240 
degrees.  

As used here the terms "degenerative disc disease" and 
"intervertebral disc syndrome" are synonymous. 

Since the Veteran filed his claim for increase in January 
2003 the criteria for rating a disability of the spine have 
been amended twice, that is, once in September 2002 and again 
in September 2003. 

When the rating criteria are amended during the course of the 
appeal, the Board considers both the old and the current 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  
VAOPGCPREC 3-2000. 

Rating Criteria before September 2002 

When the appeal began the residuals of surgery for a 
herniated nucleus pulposus, L-5, were rated 20  percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 
5293, which were in effective before September 2002.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, the criterion 
for the next higher rating was severe limitation of motion of 
the lumbar spine. 

On VA examination in February 2003, lumbar flexion was to 60 
degrees, extension was to 15 degrees, lateral flexion was 15 
degrees on the right and 20 degrees on the left for a 
combined range of motion of 110 degrees without range of 
motion for rotation (60+15+15+20 = 110 degrees).  On VA 
examination in May 2004, lumbar flexion was to 55 degrees, 
extension was to 25 degrees, lateral flexion was 10 degrees 
on the right and 20 degrees on the left, and rotation was 20 
degrees on the right and 6 degrees on the left for a combined 
range of motion of 136 degrees (55+25+10+20+20+6 = 136 
degrees). 

On VA examination in November 2005, lumbar flexion was to 60 
degrees, extension was to 20 degrees, lateral flexion was 15 
degrees on the right and 30 degrees on the left, and rotation 
was 30 degrees on the right and 30 degrees on the left for a 
combined range of motion of 185 degrees (60+20+15+30+30+30 = 
185 degrees).  

While the ranges of motion were accompanied by pain, there 
were no additional limitations by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  As the normal 
combined range of motion of the lumbar spine is 240 degrees 
and as the combined range of motion for all six planes of 
motion were greater than 50 percent of normal (50 percent of 
240 = 120 degrees), that is, 136 and 185 degrees, severe 
limitation of motion of the lumbar spine was not shown, 
considering functional loss due to pain, weakened movement, 
fatigability, and pain on movement under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  The one combined range of motion of 110 
degrees did not include range of motion for rotation and 
therefore was not adequate for rating the disability based on 
limitation of motion.  

While there was clearly limited motion, the findings do not 
more nearly approximate or equate to severe limitation of 
motion of the lumbar, the criterion for the next higher 
rating under Diagnostic Code 5292. 

Under Diagnostic Code 5293, pertaining to degenerative disc 
disease or intervertebral disc syndrome, the criteria for the 
next higher rating, 40 percent, were severe disc injury with 
recurring attacks with symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent tendon reflex, or other neurological findings 
appropriate to site of the disc with intermittent relief.  

On VA examination in February 2003, the straight leg raising 
produced pain at about 60 degrees, but was negative for 
paresthesia.  There was no weakness.  There was a decrease in 
sharp versus dull sensation in the lateral right foot and 
leg.  The deep tendon reflexes were 1+.  X-rays revealed no 
evidence of fracture, subluxation, or dislocation; the spinal 
alignment was within normal limits.  The diagnosis was low 
back pain occasionally radiating to the right leg with 
tingling in the right foot.



On VA examination in May 2004, the Veteran walked without a 
limp and he moved without difficulty although there were 
visible sings of pain when he got off the examination table. 
There was no spasm.  The straight leg raising was positive on 
the right and was positive on the left with contralateral 
straight leg raising.  Motor strength was 5/5 on the lower 
extremities and deep tendon reflexes were 1+ bilaterally at 
the knees and ankles.  Sensation was normal throughout the 
lower extremities, except there was decreased sensation in 
the right foot and ankle.  X-rays and an MRI confirmed 
degenerative disc disease and intervertebral disc syndrome.  
On VA examination in November 2005, the Veteran's posture and 
gait were normal.  The curvature of the spine was normal.  
There was no tenderness or palpable spasm.  The deep tendon 
reflexes were 1+ at the knees and ankles.  The lower 
extremity strength and sensory responses were normal.  The 
straight leg testing was fully negative in the sitting 
position while it was negative on the left in the supine 
position.  On the right, there was pain at 60 degrees.  

Any symptoms of neuropathy were no more than mild and 
encompassed in the 20 percent rating.  As severe degenerative 
disc disease was not shown by either by X-ray or by clinical 
findings with severe recurring attacks of sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent tendon reflex, or other neurological findings 
appropriate to site of the disc with intermittent relief, the 
criteria for a 40 percent rating under Diagnostic Code 5293 
had not been met.

Rating Criteria before September 2003

The pre-September 2003 amended rating criteria affected only 
Diagnostic Code 5293.  Under the revised Diagnostic Code 
5293, degenerative disc disease or intervertebral disc 
syndrome were rated by combining separate ratings for chronic 
orthopedic and neurological manifestations, or rated on the 
basis of the total duration of incapacitating episodes, 
whichever method resulted in a higher rating.



The criteria for the next higher rating, 40 percent, based on 
incapacitating episodes, were incapacitating episodes having 
a total duration of at least 4 weeks, but not less than 6 
weeks during the past 12 months.  An incapacitating episode 
was defined as one requiring bed rest prescribed by a 
physician and treatment by a physician.  On VA examinations 
in February 2003, in May 2004, and in November 2005, there 
was no evidence of incapacitating episode, requiring bed rest 
prescribed by a physician and treatment by a physician, and 
the criteria for a higher rating under the revised Diagnostic 
Code 5293 had not been met.

As for orthopedic manifestations, under 38 C.F.R. § 4.71a, 
limitation of motion of the lumbar spine before September 
2003, was still rated under Diagnostic Code 5292 and the 
rating criteria had not changed.  As explained above, the 
criterion of severe limitation of motion of the lumbar spine 
had not been met.

As for a separate rating for neurological manifestations, the 
appropriate Diagnostic Code for sciatic neuropathy is 
Diagnostic Code 8520.  Under Diagnostic Code 8520, the 
criterion for a 10 percent rating is mild incomplete 
paralysis. 

Prior to the grant of secondary service connection for right, 
L-4, radiculopathy, and the assignment of a separate 10 
percent rating, both effective September 26, 2003,  on VA 
examination in February 2003, the diagnosis was low back pain 
occasionally radiating to the right leg with tingling in the 
right foot. 

In addition, private medical records, which the Veteran 
submitted in support of his current claim for increase in 
January 2003 show that in June 2002 the Veteran complained of 
numbness in the right leg and foot.  History included the 
[service-connected] back surgery.  A MRI revealed 
postoperative changes at L3-L4 on the right with scarring, 
but no evidence of a recurrent disc.  In August 2002, the 
Veteran complained of low back pain, radiating into the right 
lower extremity.  History included the [service-connected] 
back surgery.  Electrodiagnostic testing revealed mild, right 
L-4 radiculopathy. 



Although the RO granted secondary service-connected for L-4 
radiculopathy, effective in September 2003, the Board 
determines that the evidence of mild sciatic neuropathy on VA 
examination in February 2003 and earlier by MRI and 
electrodiagnostic testing was in equipoise as to whether it 
was a manifestation of the residuals of the surgery or a 
separate disability as determined by the RO.  

With resolution of reasonable doubt, in accordance with the 
revised Diagnostic Code 5293, effective September 23, 2002, a 
separate 10 percent rating for a chronic neurological 
manifestation of residuals of surgery for a herniated disc at 
L-5 under Diagnostic Code 8520 is combined with the existing 
20 percent for a 30 percent rating effective from September 
23, 2002. 

Under 38 C.F.R. § 3.114 as the claim for increase was 
received in January 2003, which was within one year from the 
effective date of the amended criteria, that is, September 
23, 2002, which provided for combining separate ratings for 
chronic orthopedic and neurological manifestations or rated 
on the basis of the total duration of incapacitating 
episodes, whichever method resulted in a higher rating, the 
effective date is September 23, 2002, as combining separate 
ratings for chronic orthopedic and neurological 
manifestations results in a higher rating.

Rating Criteria from September 2003

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
eliminated Diagnostic Code 5292, but the criteria for rating 
limitation of motion were incorporated in the General Rating 
Formula.  The criteria for the next higher rating, 40 
percent, include limitation of forward flexion limited to 30 
degrees of less.  

On June 18, 2008, the Veteran testified that he avoided 
stairs and he took an elevator at work and that he had 
difficulty bending over, having to rest his hands on his 
knees.  He stated that at work he can not sit for longer than 
20 or 30 minutes because of pain. 



On VA examination in November 2008, there was no physician-
directed period of bed rest over the last year.  The Veteran 
stated that he was unable to squat, bend, climb stairs, walk 
more than 100 yards, sit or stand for more than one hour, or 
have intimacy.  On evaluation, lumbar flexion was to 45 
degrees, but diminished to 35 degrees with repetitive 
testing. The range of motion was also accompanied by pain.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  In this case, forward flexion limited to 35 
degrees with pain and the Veteran's credible testimony on 
June 1, 2008, describing additional functional loss in 
occupational and daily activities present a disability 
picture that more nearly approximates the criteria for 
forward flexion to 30 degrees and warrants the assignment of 
a 40 percent rating under the General Rating Formula for 
Diseases and Injuries of the Spine.  

Under the General Rating Formula, objective neurological 
abnormalities are rated separately.  The Veteran already has 
a separate, 10 percent rating for neurological manifestations 
and a rating higher than 10 percent has not developed for 
appeal. 

Effective September 26, 2003, the criteria for rating 
degenerative disc disease or intervertebral disc syndrome 
based on the total duration of incapacitating episodes was 
incorporated into the Formula for Rating Intervertebral Disc 
Syndrome, but there was no change in the 60 percent rating 
criteria, namely, incapacitating episodes having a total 
duration of at least 6 weeks during a past 12 month period.  
And the definition of an incapacitating episode, that is, one 
requiring bed rest prescribed by a physician and treatment by 
a physician, was not changed.  

On VA examination in November 2008, it was noted that there 
was no physician-directed period of bed rest over the last 
year and the criteria for a higher rating under the Formula 
for Rating Intervertebral Disc Syndrome have not been met.



Extraschedular Rating  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for higher 
ratings for more severe symptoms of immobility or functional 
limitation due to incapacitating episodes or objective 
neurological abnormalities.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).






ORDER

Excluding neurological manifestations under the revised 
Diagnostic Code 5293, effective September 23, 2002, and 
before the revised criteria, effective September 26, 2003, 
and before June 18, 2008, a rating higher than 20 percent for 
residuals of surgery for a herniated nucleus pulposus, L-5, 
is denied. 

Under the revised Diagnostic Code 5293, effective September 
23, 2002, and before the revised criteria, effective 
September 26, 2003, from September 23, 2002 to September 25, 
2003, a separate 10 percent for chronic neurological 
manifestations of residuals of surgery for a herniated 
nucleus pulposus, L-5, is granted, subject to the law and 
regulations, governing the award of monetary benefits.

Excluding neurological manifestations, from June 18, 2008, a 
40 percent rating for residuals of surgery for a herniated 
nucleus pulposus, L-5, is granted, subject to the law and 
regulations, governing the award of monetary benefits. 


___________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


